                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


Terry Ausama

v.                                               Case Number: 3:19−cv−00015

Arena Offshore, LP, et al.




                                 Notice of Setting

A proceeding has been set in this case as set forth below.

BEFORE:
Judge Jeffrey V Brown
PLACE:
by telephone
     Dial in Number: 409-763-7801
     Conference ID: 37801#
     Password: 13579#
United States Post Office and Courthouse
601 Rosenberg Street
Galveston, TX 77550


DATE: 7/14/2020
TIME: 10:00 AM
TYPE OF PROCEEDING: Motion Hearing

RE: Motion for Summary Judgment − #39


Date: May 6, 2020                                            David J. Bradley, Clerk
